Stallcup, C.
By the assignment of errors and argument of counsel, we have one question presented for consideration, and that is as to the constitutionality of the act of 1883, providing the remedy by intervention where the property attached in an action is claimed by a person not party to the action. It is insisted, on the part of the ap*299pellant that the act is unconstitutional and void, for the reason that the title thereto does not sufficiently express the subject-matter thereof, as required by section 21 of article 5 of our constitution. The title of said act is as follows: “An act to amend an act entitled cAn act providing a system of procedure in civil actions in the courts of justice of the state of Colorado,’ approved March 17, 1877, and to further amend a certain amended section, and to revive and amend a certain repealed section thereof.” The said act may be found on page 112 of Session Laws of 1883. It contains three sections beside the “emergency clause” section. The first section thereof amends section 53 of the act providing a system of procedure in civil actions. The second section is as'follows:
“Sec. 2. Section 99 of said act, having been heretofore repealed, is hereby revived, re-enacted, and amended so as to read as follows: Sec. 99. In all cases of attachment, any person other than the defendant, claiming any of the property attached, or any lien thereon or interest therein, may intervene without giving bail, but the property attached shall not thereby be replevied or released. Such intervention shall be by verified petition stating the right or interest which the intervenor claims in or to such property; and the same may be filed in said cause at any time before the trial of the cause upon its merits; and as soon as notice of the intervention shall be given to the interested parties to the action, or their attorneys, with reasonable opportunity to them to defend against the same, the same shall be tried as follows: If the intervenor claim the absolute title or ownership to the property, either party shall be entitled to trial by jury; but if the claim be by mortgage, or some interest less than full title or ownership, the trial shall be by court, unless the court shall direct an issue to a jury. In case the verdict or finding shall be for the intervenor, the damages which he has suffered by reason of the attachment of the property may be assessed in such verdict *300or findings, and the intervenor shall recover the same, together with his costs, of the plaintiff in the attachment, and the court shall render such judgment in reference to the attached property as will secure the right of the intervenor thereto or therein, according to such verdict or finding; and in case the verdict or finding shall be for the plaintiff, he shall recover costs against such intervenor; and the court may require the intervenor to give security for costs for like causes and in like manner as the plaintiff may be required to give security for costs in civil actions.”
The third section amends section 159 of the act providing a system of procedure in civil actions.
Section 21 of article 5 of our constitution is as follows:
“ Sec. 21. No bill except general appropriation bills shall be passed containing more than one subject, which shall be clearly expressed in its title; but, if any subject shall be embraced in any act which shall not be expressed in the title, such act shall be void only as to so much thereof as shall not be so expressed.”
The act referred to contains but one subject, and the same is clearly expressed in the title. In the case of Clare v. People, 9 Colo. 122, where this same constitutional provision was considered by this court, with reference to an act entitled “ An act to facilitate the recovery of ore taken by theft or trespass, to regulate the sale and disposition of the same, and for the better protection of mine owners, ” this court held that, there being but one general subject expressed, the fact that the legislature saw fit to incumber the title with two specifications, under that subject, does not render it obnoxious to this constitutional provision; also that the purpose of this constitutional provision was to prevent imposition upon the legislature and the people, through the practice of dealing in bills with subjects of 'which the titles give no intimation; that this constitutional inhibition must receive a reasonable interpretation, and, whenever a matter con*301tained in the statute may fairly he considered germane to the subject expressed by the title, it is sufficient..
The judgment should be affirmed.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment of the district court is affirmed.

Affirmed.